Title: From Thomas Jefferson to Alexander Garrett, 16 March 1824
From: Jefferson, Thomas
To: Garrett, Alexander

Mar. 16. 24.I thought (too hastily) that the desperate debt already taken off from the2940.30½.but as by your Thomas’s report–932.25of that is sperate, I cothe balance2008.05½taken from the sum it leaves21,815.92½applicable to the instead of23,823.98and makes the whole -cable 41,186.33.The inclosed papers should be fil he will ha the disposal & superintendance of the  the Visitors will not intermeddle. friendly salu